EXHIBIT 10.47  


EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of November 6,
2009, between COLLECTORS UNIVERSE, INC., a Delaware corporation (the “Company”
or “CUI”), and MICHAEL J. MCCONNELL (Executive”), with reference to the
following:
 
A.           Effective March 16, 2009, the Company employed Executive as its
interim Chief Executive Officer.  The Company now desires to continue
Executive’s employment as its Chief Executive Officer and Executive desires to
accept such employment, for the period and on the terms and conditions set forth
hereinafter in this Agreement and, consequently, his employment as the Company’s
Chief Executive Officer shall no longer be on an interim basis.
 
B.           Certain of the terms in this Agreement with initial capital letters
are defined in Exhibit A hereto which, by this reference, is incorporated into
and made an integral part of this Agreement.
 
NOW, THEREFORE, in consideration of the respective promises of each party made
to the other in this Agreement and other good and valuable consideration, the
receipt of which is hereby acknowledged by each of the parties, it is agreed as
follows:
 
1. 
   Employment as Chief Executive Officer.

 
1.1        Position with Company.  Executive is hereby employed by the Company
as its Chief Executive Officer (the “CEO”) to perform the duties customarily
performed by a chief executive officer of a publicly traded, NASDAQ listed
company, and Executive hereby accepts such employment and agrees to serve in
that position in accordance with the terms and subject to the conditions
contained in this Agreement.  Executive shall perform his duties and
responsibilities as the Company’s CEO fully, faithfully and in a diligent and
timely manner throughout the term of his employment with the Company and in his
capacity as CEO he will report to the Board of Directors of the Company (the
“Board”).
 
                               1.2        CEO Responsibilities.  As the
Company’s CEO, Executive shall be responsible for (i) the formulation of
strategic and business plans and initiatives for the Company and its
subsidiaries and upon their approval by the Board, their implementation,
(ii) the supervision of the senior management personnel of the Company and its
subsidiaries, (iii) the financial performance and financial condition of the
Company and its subsidiaries, and (iv) the accuracy and completeness of the
Company’s financial and public reporting, including the reports filed with the
Securities and Exchange Commission, all under the oversight of the Company’s
Board.  Executive also shall perform such other duties as may be assigned from
time to time to Executive by the Board, provided that such duties are
commensurate with those customarily assigned to chief executive officers of
public companies with revenues and market capitalizations comparable to that of
the Company.  Executive hereby represents and warrants that, except as may
otherwise have been disclosed in writing to the Company, he is under no
contractual or other commitments (written or oral) that are inconsistent or
would interfere with the performance of his duties as the Company’s CEO,
including, but not limited to, any non-competition, trade secret or
confidentiality or similar agreements.  In addition, Executive also represents
that none of the information that he needs or will use in performing his duties
as the Company’s CEO was obtained from any Person who employed Executive in the
past as an employee or engaged Executive’s services as an non-employee
consultant or advisor.
 
                              1.3.         Employee Confidentiality
Agreement.  It is hereby acknowledged that Executive has previously executed and
delivered to the Company and is a party to  an Employee Confidentiality
Agreement and the parties agree that such Agreement is and shall continue to be
in full force and effect.
 
               2.   Term of Employment.  Unless sooner terminated as provided in
Section 4 below, the term of Executive’s employment with the Company as its CEO
shall continue until and shall end on June 30, 2011 (the “Expiration Date”).
 
 
1

--------------------------------------------------------------------------------


 
               3.   Compensation and Benefits.  Executive’s compensation for all
services rendered to CUI or to any Affiliate of CUI (as hereinafter defined in
this Agreement) shall be as follows:
 
                              3.1   Salary. As compensation for Executive’s
services as the Company’s CEO, Executive will receive a base salary of Fifteen
Thousand Dollars ($15,000) per month (the “Monthly Salary”), which shall be
payable in equal twice-monthly installments in accordance with the Company’s
customary payroll practices, less tax and other required withholdings.  If
Executive’s employment terminates other than on the last business day of any
calendar month, the Monthly Salary for such month shall be pro-rated based on
the number of days in such month that Executive was employed by the Company as
its CEO.
 
                              3.2          Benefits.  During the term of
Executive’s employment as the Company’s CEO, he will be entitled to participate
in those employee benefit programs that are generally made available to other
full time employees of the Company, subject to the eligibility requirements
thereof, including, without limitation, health insurance coverage for him and
his immediate family and paid vacation which shall accrue in accordance with the
Company’s applicable vacation policy.  The Company also shall pay Executive an
automobile allowance in the amount of $650 per month as reimbursement to
Executive for the costs of using his personal automobile on Company business
during the term of your employment as the Company’s CEO.
 
                             3.3   Reimbursement of Expenses.  Executive shall
be entitled to be reimbursed promptly for the reasonable out-of-pocket expenses
incurred by him in the performance of his duties for the Company, in accordance
with and subject to the Company’s expense reimbursement policies as in effect
from time to time.  Without limiting the Company’s obligation pursuant to the
preceding sentence, reimbursement of any such expenses shall (a) be paid to the
Executive no later than December 31 of the year following the year in which the
expenses were incurred, (b) the right to reimbursement during the year will not
affect reimbursements or in-kind benefits provided to the Executive in any other
year, and (c) the Executive’s right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.
 
                              3.4   Taxes and Withholdings.  All compensation
and benefits payable to Executive under this Agreement, including amounts
payable to him pursuant to Section 5 below, shall be paid net of any employment
taxes and any other withholdings required pursuant to applicable law or under
any employee benefit plans or programs in which Executive or his dependents
participate.
 
 4.        
Early Termination.

 
                                4.1   Termination by the Company without
Cause.  The Company shall be entitled, by action of the Board, at any time to
terminate Executive's employment with the Company without Cause, effective on
fifteen (15) days prior written notice to Executive, provided, that in the event
of such a termination without Cause, the Company shall be entitled to make such
termination effective immediately on notice thereof, in which event, however,
Executive will continue receiving his compensation, as set forth in Section 3
above, for a period of 15 days following that earlier effective date of such
termination.  Executive’s employment with the Company also shall terminate in
the event and on the occurrence of his Disability or his death (which for
purposes of this Section 4.1 shall be deemed to constitute a termination of
Executive’s employment by the Company without Cause).  In the event of any such
termination of Executive’s employment pursuant to this Section 4.1, the Company
shall:
 
             (a)        Salary Continuation.  continue to pay Executive (or in
the case of his death, his heirs) his base salary, at the rate in effect on the
date of such termination of employment for the then remaining original term of
his employment as set forth in Section 2 above, payable in equal installments on
the Company’s regular payroll dates and in accordance with the Company’s
customary payroll procedures as then in effect.  Each salary continuation
payment shall be considered a separate payment for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), including for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii).
 
             (b)       Continuation of Medical Insurance.  Upon Executive’s
timely election of continuation coverage under COBRA, for the period hereinafter
specified (the “Insurance Continuation Period”), the Company will pay one
hundred percent (100%) of Executive’s COBRA premiums for the medical insurance
coverage as in effect on the day immediately preceding the effective date of
such termination without Cause for the entire Insurance Continuation
Period.  For purposes of this Section 4.1, the term “Insurance Continuation
Period” shall mean the shorter of (i) twenty-four (24) months following such
termination of employment (ii) the date on which Executive obtains employment
with another employer that makes health insurance available to him and his
dependents (“Alternative Insurance Coverage”).  In the event that Executive’s
COBRA eligibility period expires prior to the end of the Insurance Continuation
Period (other than by reason of his obtaining Alternative Insurance Coverage),
the Company shall procure and pay 100% of the premiums for comparable health
insurance coverage for Executive and his dependents for the then remainder of
the Insurance Continuation Period.  Executive agrees that if he obtains
Alternative Insurance Coverage from another employer prior to the expiration of
the above-mentioned 24 month period, he shall promptly notify the Company
thereof.  Each premium payment shall be paid when due and shall be considered a
separate payment for purposes of Section 409A of the Code.
 
 
2

--------------------------------------------------------------------------------


 
                                4.2   Termination for Cause or by
Executive.  The Company may terminate Executive’s employment for Cause (as
defined in Exhibit A hereto), at any time effective on written notice to
him.  Executive may resign or terminate his employment with the Company at any
time and for any reason effective on fifteen (15) days prior written notice to
the Company, provided that, if Executive elects to resign or terminate his
employment, the Company may elect, instead, to terminate Executive’s employment
for Cause effective immediately on written notice to Executive.   In either
case, the Company’s sole obligation and liability to Executive shall be to pay
Executive any unpaid salary, together with any unused vacation, accrued to the
effective date of such termination.
 
                                4.3   Change of Control.  In the event a Change
of Control (as defined in Exhibit A) of the Company is consummated, Executive
shall be entitled, within the succeeding thirty  (30) days, to terminate his
employment with the Company (or any successor thereto if the Company is not the
surviving party in such Change of Control) effective on fifteen (15) days prior
written notice to the Company or its successor (as the case may be) and any such
termination shall be deemed, for purposes of this Section 4, to constitute a
termination by the Company of Executive’s employment without Cause and Executive
shall thereupon become entitled to receive the salary continuation and medical
insurance coverage continuation benefits on the same terms and conditions as set
forth in Section 4.1 above.
 
4.4   Effect of Company Breach.  In the event the Company commits a breach of
any of its material obligations under this Agreement and fails to cure such
breach within thirty (30) days of its receipt of a written notice from Executive
specifying the nature of such breach, Executive shall be entitled, as
Executive’s sole right and remedy therefor, to terminate his employment with the
Company on ten (10) days’ prior written notice to it which, to be effective,
must be given within thirty (30) days of Executive’s discovery of such
breach.  If Executive elects to exercise such right of termination in accordance
with and within the time period specified in the immediately preceding sentence,
such termination of employment by him shall be deemed to constitute a
termination of Executive’s employment by the Company without Cause pursuant to
Section 4.1 hereof, entitling Executive to the post termination continuation of
salary and medical insurance coverage on the same terms and conditions as are
specified in that Section.
 
4.5   Continuation of Health Insurance on Expiration of Employment.  If
Executive ceases to be employed as Chief Executive Officer by the Company due to
the expiration of this Employment Agreement on June 30, 2011, then upon
Executive’s timely election of continuation coverage under COBRA, the Company
will pay fifty percent (50%) of Executive’s COBRA premiums for the medical
insurance coverage as in effect on the day immediately preceding the expiration
of this Agreement for the entire Insurance Continuation Period (as defined in
Section 4.1 above).  Each premium payment shall be paid when due and shall be
considered a separate payment for purposes of Section 409A of the Code.
 
4.6   Exclusivity of Remedies.  In the event of any termination of Executive’s
employment by the Company or by Executive, and whether such termination is or is
not for Cause, then the respective rights and remedies and the respective
obligations of the parties hereto set forth in this Section 4 shall constitute
the sole and exclusive rights, remedies and obligations of the parties arising
out of or in connection with any termination of this Agreement and Executive’s
employment with the Company, and each party expressly disclaims and waives any
and all other rights or remedies it or he (as the case may be) would, but for
the provisions of this Section 4.5, have under this Agreement or under
applicable law by reason of such termination of employment or the acts or
omissions that led to such termination of employment.
 
                               4.7   Effect of Termination of Employment on this
Agreement.  Upon a termination of Executive’s employment with the Company for
any reason whatsoever, and whether by the Company or Executive, this Agreement
shall terminate and shall be of no further force or effect; provided, however,
that this Section 4, Section 5 and Section 6 of this Agreement and Executive’s
Employee Confidentiality Agreement shall survive any such termination.
 
 
3

--------------------------------------------------------------------------------


 
                              4.8   Payment Delay.  Notwithstanding anything
herein to the contrary, to the extent any payments to Executive pursuant to this
Section 4 are treated as non-qualified deferred compensation subject to
Section 409A of the Code, then (i) no such amount shall be payable pursuant to
this Section 4 unless Executive’s termination of employment constitutes a
“separation from service” with the Company, as such term is defined in Treasury
Regulation § 1.409A-1(h) or any successor provision thereto (a “Separation from
Service”), and (ii) if Executive, at the time of his Separation from Service, is
determined by the Company to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code and the Company determines that delayed
commencement of any portion of the termination benefits payable to Executive
pursuant to this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code (any such delayed
commencement, a “Payment Delay”), then such portion of the Executive’s
termination benefits described in this Section 4 shall not be provided to
Executive prior to the earlier of (A) the expiration of the six (6) month period
measured from the date of the Executive’s Separation from Service, (B) the date
of the Executive’s death or (C) such earlier date as is permitted under
Section 409A of the Code.  Upon the expiration of the applicable Code Section
409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to a Payment
Delay shall be paid in a lump sum to Executive within 10 days following such
expiration, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.  The determination of whether Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall made by the Company in accordance
with the terms of Section 409A of the Code and applicable guidance thereunder
(including without limitation Treasury Regulation Section 1.409A-1(i) or any
successor provision thereto).
 
                               4.9   Exceptions to Payment
Delay.  Notwithstanding Section 4.8 above, to the maximum extent permitted by
applicable law, amounts payable to Executive pursuant to this Section 4 shall be
made in reliance upon Treasury Regulation § 1.409A-1(b)(9) with respect to
separation pay plans, or Treasury Regulation § 1.409A-1(b)(4) with respect to
short-term deferrals.  Accordingly, the severance payments provided for in this
Section 4 are not intended to provide for any deferral of compensation subject
to Section 409A of the Code to the extent (i) the severance payments payable
pursuant to this Section 4 by their terms, and determined as of the date of
Executive’s Separation from Service, may not be made later than the 15th day of
the third calendar month following the later of (A) the end of the Company’s
fiscal year in which Executive’s Separation from Service occurs or (B) the end
of the calendar year in which Executive’s Separation from Service occurs, or
(ii) (A) such severance payments do not exceed an amount equal to two times the
lesser of (1) the amount of Executive’s annualized compensation based upon
Executive’s annual rate of pay for the calendar year immediately preceding the
calendar year in which Executive’s Separation from Service occurs (adjusted for
any increase during the calendar year in which such Separation from Service
occurs that would be expected to continue indefinitely had Executive remained
employed with the Company) or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the calendar year in which Executive’s Separation from Service occurs, and
(B) such severance payments shall be completed no later than December 31 of the
second calendar year following the calendar year in which Executive’s Separation
from Service occurs.
 
    5.      Continued Service on the Board of Directors.  Your position as a
member of the Company’s Board of Directors shall not be affected by your
employment as the Company’s CEO and you will continue to receive the same
compensation for your services as a director as is received by outside
(non-management) directors for their service as members of the Board.
 
    6.      Miscellaneous.
 
                            6.1   No Other Agreements.  This Agreement (together
with the Employee Confidentiality Agreement and any such other agreements
referenced in Section 5 above), contain all of the terms and provisions relating
to and governing the employment relationship between you and the Company and
supersede any other prior or contemporaneous agreements or understandings
(written, oral or implied) between you and the Company relating in any way to
your employment as CEO of the Company, including the above referenced letter
dated March 16, 2009, which is hereby superseded in its entirety and is no
longer in effect.
 
                            6.2   Amendments and Waivers.  This Agreement, the
Employee Confidentiality Agreement and such other agreements relating to
intellectual property of the Company to which Executive is or becomes a party,
may be amended at any time, but only by a written instrument signed by both
parties.  A waiver by either party of any right or other matter may only be made
by an instrument in writing signed by the party to be charged thereby.  No
failure to exercise and no delay on the part of either party in exercising any
right or power hereunder or granted by law will operate as a waiver thereof and
any single or partial exercise of any right, power or privilege shall not
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
 
4

--------------------------------------------------------------------------------


 
                            6.3   Severability.  If any provision of this
Agreement or of the Employee Confidentiality Agreement is held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof or thereof (as the case may be) shall not be
affected or impaired in any way.
 
                            6.4   Governing Law.  This Agreement is made and is
to be performed in the state of California and shall be governed by, construed
in accordance with and enforced under the internal laws of the State of
California, excluding its choice of law rules and principles.
 
                            6.5   Arbitration.
 
            (a)   Arbitration.  Any dispute between the parties relating to this
Agreement or any agreements entered into pursuant hereto by the parties,
including any controversy or dispute regarding the enforceability or the
interpretation of any of the provisions hereof or thereof, or with respect to
any alleged or actual non-performance by a party of its obligations hereunder or
thereunder or with respect to your performance as the Company’s CEO, shall be
resolved exclusively by binding arbitration in accordance with the rules of
commercial arbitration of the American Arbitration Association.  Any arbitration
proceeding shall be held exclusively in Orange County, California and any
service of process in or in connection with any such proceeding shall be
adequate if sent by certified or registered mail, postage prepaid to the address
of the other party last communicated in writing by such other party to the party
initiating such arbitration.  The party deemed by the arbitrator to be the
prevailing party in any such arbitration proceeding shall be entitled to an
award obligating the other party to pay to the prevailing party the reasonable
fees and disbursements of such prevailing party’s attorneys, accountants and
expert witnesses incurred in any such proceeding.  The determinations of the
arbitrator in any such proceeding shall be final and binding on and
non-appealable by the parties.
 
                                           (b)   Waiver of Jury Trial.  Each of
the parties acknowledges that by agreeing to resolve their disputes exclusive by
arbitration, as provided in Section 9(a) above, they are waiving any right they
may otherwise have had to have any such disputes or controversies resolved by
means of a jury trial.  EACH PARTY DOES HEREBY EXPRESSLY AND IRREVOCABLY WAIVE
SUCH PARTY’S RIGHTS TO A TRIAL BY JURY IN ANY SUCH PROCEEDING, AND IN ANY TRIAL
OR OTHER PROCEEDING BETWEEN THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT,
AND EXPRESSLY AND IRREVOCABLY AGREES THAT THE TRIER OF FACT IN ANY SUCH
PROCEEDING OR TRIAL OR OTHER PROCEEDING SHALL BE THE ARBITRATOR OR THE JUDGE.
 
                                           (c)   Exception for Equitable
Relief.  Notwithstanding anything to the contrary that may be contained in this
Section 6.5, each party shall have the right to petition and obtain from any
court of competent jurisdiction any equitable remedies, including immediate
temporary, preliminary and permanent injunctive relief, to halt a breach or
prevent a threatened breach of this Agreement or of the Employee Confidentiality
Agreement or to obtain specific performance of any of the obligations of the
other party hereunder or thereunder, and it is further expressly agreed by the
parties that, in the event any action or proceeding is brought in equity to
obtain any such relief or remedies, no party will urge, as a defense thereto,
that there is an adequate remedy available at law and no party seeking such
relief shall be obligated to post a bond or other security as a condition to the
granting of same.
 
                           6.6   Construction and Certain Definitions.  This
Agreement is the result of arms’ length negotiations between the parties hereto,
and no provision hereof shall be construed against a party by reason of the fact
that such party or its legal counsel drafted said provision or for any other
reason.
 
                           6.7   No Assignment.  No party may transfer or assign
any of its rights or obligations under this Agreement and any attempt to do so
shall be null and void; provided, however, that, subject to Section 4.3 above,
the Company shall be entitled, without the necessity of having to obtain the
consent of Executive, to assign this Agreement and delegate its duties hereunder
to any corporation or other entity that acquires a majority or more of the
outstanding common stock or all or substantially all of the assets of the
Company, whether by purchase, merger, consolidation or otherwise.
 
                          6.8   Binding on Successors.  Subject to Section 6.7
above, this Agreement shall inure to and be binding on the parties and their
respective heirs, legal representatives and successors and assigns.
 
 
5

--------------------------------------------------------------------------------


 
                           6.9   Headings.  Section, subsection and paragraph
headings are for convenience of reference only and shall not affect the meaning
or have any bearing on the interpretation of any provision of this Agreement.
 
                           6.10   Counterparts.  This Agreement may be executed
in any number of counterparts, and each of such signed counterparts, including
any photocopies or facsimile copies thereof, shall be deemed to be an original,
but all of such counterparts shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and date first above written:
 
 
COLLECTORS UNIVERSE, INC.
       
By:
/s/ JOSEPH J. WALLACE
   
Name:
JOSEPH J. WALLACE
   
Title:
CHIEF FINANCIAL OFFICER
   
EXECUTIVE:
      /s/ MICHAEL J. MCCONNELL   
MICHAEL J. MCCONNELL





6

--------------------------------------------------------------------------------



EXHIBIT A
 
TO
 
EMPLOYMENT AGREEMENT DATED AS OF NOVEMBER 6, 2009
BETWEEN MICHAEL J. McCONNELL AND COLLECTORS UNIVERSE, INC.
 
DEFINITIONS
 
This Exhibit is incorporated into and is made an integral part of that certain
Employment Agreement dated as of October 6, 2009 (the “Agreement”) between
Michael J. McConnell (referred to therein and herein as “Executive”) and
Collectors Universe, Inc. (referred to therein and herein as the “Company”).
 
The following terms, as used in the Agreement or in this Exhibit, shall have the
respective meanings set forth below:
 
1.           An “Affiliate” of the Company means any individual, entity or
organization that controls, is under common control with or is controlled by the
Company.
 
2.           The term “Parent” shall mean any corporation or other entity that
owns beneficially, either directly or indirectly through its beneficial
ownership or control of another corporation or business entity, at least 51% of
the outstanding voting securities of that other corporation or entity.
 
3.           The term “Person” means any natural person and any corporation,
limited liability company, general or limited partnership, joint venture, trust,
estate or any other organization.
 
4.           The term “Cause” shall mean the occurrence of any of the following:
 
(a)           Executive’s conviction of an act that, under applicable law or
government regulations, constitutes a felony or a misdemeanor involving moral
turpitude;
 
(b)           Executive’s commission of an act that subjects the Company, or any
Affiliate (as hereinafter defined) to any material civil liabilities or
penalties or any criminal penalties or fines or which, in the good faith
judgment of the Board, materially damages the Company’s reputation or its
competitive position within any of its markets;
 
(c)           Executive’s breach or violation of any of his covenants in his
Employee Confidentiality Agreement, or of any conflict of interest or ethics
policies from time to time adopted by the Board and made applicable generally to
the officers of the Company, which continues unremedied for a period of ten (10)
days following written notice thereof to the from the Company or which is not
susceptible to cure;
 
(d)           Executive’s breach or violation of any of his material covenants
or obligations contained in the Letter Agreement which continues unremedied for
a period of fifteen (15) days following written notice thereof from the Company
to Executive or which is not susceptible of cure;
 
(e)           Executive’s failure, on at least two separate occasions, to
perform his material duties as Chief Executive Officer (other than due to his
illness); or
 
(f)           Executive’s insubordination with respect to any lawful direction
of the Board.
 
5.           Change of Control.  A “Change in Control” of the Company shall be
deemed to have occurred if:
 
(a)           There is consummated:
 
(i)           any consolidation or merger of the Company with another Person, if
(A) the Company is not the continuing or surviving corporation, or (B) the
shares of the Company’s Common Stock are converted into cash, securities or
other property, provided, however, any such merger or consolidation shall not
constitute a Change in Control if the holders of the Company’s Common Stock
immediately prior to such merger or consolidation will own, in the aggregate, at
least 50% of the outstanding shares of voting securities of the surviving
corporation or its Parent (as hereinabove defined) immediately after the merger
or consolidation; or
 
 
A-1

--------------------------------------------------------------------------------


 
(ii)           any sale, exchange or other transfer (in one transaction or a
series of related transactions during the 12-month period ending on the date of
the most recent transaction) of all, or substantially all, of the assets of the
Company, provided, however, that such sale, exchange or other transfer shall not
constitute a Change in Control if (i) the Person acquiring such assets is a
corporation or other entity in which the holders of the Company’s Common Stock
immediately prior to such transaction will own, in the aggregate, at least 50%
of the outstanding voting securities of such Person acquiring such assets or its
Parent immediately after consummation of such transaction, or (ii) such Person
is a “related person” within the meaning of Treasury Regulation
§ 1.409A-3(i)(5)(vii)(B); or
 
(b)           any Person or group (acting in concert)  (as such terms are used
in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall acquire (other than in or as a result of a
transaction described in Paragraph 5(a) above) beneficial ownership (within the
meaning of Rule 13d 3 under the Exchange Act) of a number of the outstanding
voting securities of the Company that, together with the voting securities held
by such Person or group, constitutes more than fifty percent (50%) of the total
outstanding voting securities of the Company, provided, however, that such a
transaction shall not result in or constitute a Change in Control if (i) the
Person or group making such acquisition of beneficial ownership (the “Acquiring
Person”) was the beneficial owner of more than 10% of the outstanding voting
securities of the Company immediate prior to the acquisition, or (ii) the
transaction that caused such Acquiring Person’s beneficial ownership to exceed
fifty percent (50%) of the outstanding voting securities of the Company was a
purchase of voting securities of the Company in a firmly underwritten public
offering of voting securities of the Company.
 
6.           Disability.  the term “Disability” shall mean Executive’s
incapacity due to physical or mental illness that causes the Executive to be
absent from his duties with the Company on a full-time basis for three (3)
consecutive months.  In the event there is a dispute over whether the Executive
is disabled, then, such dispute shall be resolved by a practicing physician,
licensed as such and in good standing, in California that is selected by the
Company, to conduct a physical or, in the case of an alleged mental disability a
psychiatrist to conduct a psychological, examination of the Executive and
Executive agrees that he will submit to such examination in the event of such a
dispute.  The determination of such physician or psychiatrist (as the case may
be) shall be binding on and non-appealable.
 
7.           Wherever the terms “include” or “including” appear in this
Employment Agreement, such term shall mean “include without limitation” or
“including but not limited to” and, unless the context indicates clearly and
unambiguously to the contrary, the terms “hereof,” “herein,” “hereinafter,”
“hereunder” and “hereto” and any other terms of similar meaning, whenever used
in this Agreement, shall refer to this Agreement as a whole and not to the
particular section or subsection of, or paragraph or clause of this Agreement
where any such term appears.
 

A-2
 
 

--------------------------------------------------------------------------------

 
